DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Takase et al(8939436) taken together with Japanese reference(JP3202305U).
	Takase et al in figure 4A teaches a microbubble apparatus(10) acquisition apparatus , comprising a first body(12) with a water inlet channel(14), a water outlet channel(16), a vortex cavity(11; negative pressure cavity V) communicating with the water inlet channel, an air inlet channel(13) communicated with the vortex cavity is provided, wherein the vortex cavity has an axis offset from an axis of the water inlet channel(14; noting offset structure in figure 4A), the vortex cavity is provided with a water inlet(liquid flow passage W2) communicated with the water inlet channel, and the water inlet is arranged at a side of the axis of the water inlet channel away from the axis of the vortex cavity.  Takase et al is silent as to a water outlet channel with a progressive type crushing and refining structure for crushing bubbles.  Japanese reference in the figure teaches a microbubble generating structure including a plurality . 
	Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
January 12, 2022